DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Eisenhardt on 06/28/2022.

The application has been amended as follows: 

Claim 1, lines 14-16 are amended as follows:
implement a quantum amplitude estimation between: the first set of qubits, the second set of qubits, and the third set of qubits; and the fourth set of qubits; 
export the cross-correlation values from the quantum circuit based on a result of the quantum amplitude estimation; and
calculate a cross-correlation between the first and second data arrays based on the exported cross-correlation values.

Claim 5, lines 10-12 are amended as follows:
 implementing a quantum amplitude estimation between: the first set of qubits, the second set of qubits, and the third set of qubits; and the fourth set of qubits; 
exporting the cross-correlation values from the quantum circuit based on a result of the quantum amplitude estimation; and
calculating a cross-correlation between the first and second data arrays based on the exported cross-correlation values.

Claim 6 is amended as follows:
The method of claim 5, wherein each of the first set of qubits and the second set of qubits are of dimension Log N qubits, where N corresponds to a number of elements of each of the first and second data arrays.

Claim 8 is amended to insert the following underlined text immediately preceding the final period:
, where N corresponds to a number of elements of each of the first and second data arrays.

Claim 11 is amended to insert the following underlined text immediately preceding the final period:
, where N corresponds to a number of elements of each of the first and second data arrays, and where 
    PNG
    media_image1.png
    26
    20
    media_image1.png
    Greyscale
is the j’th element of the second data array.

Claim 12 is amended to insert the following underlined text immediately preceding the final period:
, where A is an encoding operator, and where S0 and Sx are phase operators.

Claim 13 is amended to insert the following underlined text immediately preceding the final period:
, where N corresponds to a number of elements of each of the first and second data arrays.

Claim 15 is canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Lomont (Quantum Convolution and Quantum Correlation Algorithms are Physically Impossible) teaches a classical algorithm for computing cross correlation. See especially page 3, algorithm 2.1.1. However, Lomont, Abstract indicates that it is not possible to implement this algorithm on a quantum computer. Lomont separately teaches
import a first data array and a second data array into a quantum circuit, wherein the quantum circuit comprises: a first set of qubits configured to receive the first data array; a second set of qubits configured to receive the second data array;…a fourth set of qubits where cross-correlation values for the first data array and the second data array are calculated (Page 5, equation (3) shows a first sequence given by alpha values being imported into a first set of qubits represented by i. Equation (4) shows a second sequence given by beta values being imported into a second set of qubits represented by i. Equations (5)-(6) shows cross-correlation values being encoded as the amplitudes gamma of quantum state of the qubits represented by k.)
However, Lomont does not fairly teach or suggest the following limitations, as recited in the context of the amended claims:
implement a quantum amplitude estimation between: the first set of qubits, the second set of qubits, and the third set of qubits; and the fourth set of qubits; 
export the cross-correlation values from the quantum circuit based on a result of the quantum amplitude estimation; and
calculate a cross-correlation between the first and second data arrays based on the exported cross-correlation values.

Regarding claim 1, Stack Exchange (https://quantumcomputing.stackexchange.com/questions/3980/quantum-algorithms-for-convolution), original question teaches using a quantum computer to compute a cross correlation by performing matrix multiplication with a Toeplitz or circulant matrix. However, this reference does not fairly teach or suggest the following limitations, as recited in the context of the amended claims:
 implement a quantum amplitude estimation between: the first set of qubits, the second set of qubits, and the third set of qubits; and the fourth set of qubits; 
export the cross-correlation values from the quantum circuit based on a result of the quantum amplitude estimation; and
calculate a cross-correlation between the first and second data arrays based on the exported cross-correlation values.

Regarding claim 1, Brassard (Quantum Amplitude Amplification and Estimation) teaches a quantum circuit comprising at least four pluralities of qubits including shift qubits (e.g., the top four displayed qubits of Figure 1) which performs quantum amplitude estimation. See especially Figure 1, page 19. However, Brassard does not reasonably teach or suggest the following limitations, as recited in the context of the amended claims:
export the cross-correlation values from the quantum circuit based on a result of the quantum amplitude estimation; and
calculate a cross-correlation between the first and second data arrays based on the exported cross-correlation values.

Claim 5, as amended, recites substantially similar subject matter to claim 1 and is allowable over the prior art for substantially the same reasons.

Dependent claims 2-4, 6-14, and 16-20 are allowable over the prior art by virtue of their dependence on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./             Examiner, Art Unit 2121            


/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121